United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-50039
                          Conference Calendar



HENRY LEE JOHNS,

                                      Plaintiff-Appellant,

versus

DOUG O’CONNELL, Travis County District Attorney; BRIAN
KINGSTON, Travis County Assistant District Attorney; LIZ
TRULY BURROSS, Court Reporter; AMALIA RODRIGUEZ-MENDOZA,
Travis County Clerk,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-03-CV-627-JN
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Henry Lee Johns, Texas prisoner # 894486, appeals the

district court’s dismissal of his complaint pursuant to 28 U.S.C.

§ 1915(e).     Johns challenges only the dismissal of his 42 U.S.C.

§ 1983 claim of denial of access to the courts, which the

district court held was time-barred.    He has abandoned his other

claims by failing to brief them on appeal.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).    Johns argues that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50039
                                  -2-

Travis County District Clerk failed to provide him with a copy of

his trial court records.     He contends that he has been attempting

to obtain these records for the past four years.     He asserts that

the limitations period should be tolled because of the continuous

nature of the dispute.     He also argues that there was a

conspiracy to deny him access to his trial records.

     The applicable limitations period is two years.     See

Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001).

The limitations period begins to run when “the plaintiff becomes

aware that he has suffered an injury or has sufficient

information to know that he has been injured.”     Id. (internal

quotation marks omitted).     In light of Johns’s admission that he

has been attempting to obtain his trial records for four years,

Johns had reason to know of the accrual of his cause of action,

and the district court did not abuse its discretion in holding

that this claim was time-barred.     See Harper v. Showers, 174 F.3d
716, 718 (5th Cir. 1999).     Johns’s unsupported assertions that a

conspiracy existed and that tolling should apply because the

dispute was continuous are insufficient to establish that the

limitations period should have been tolled.

     Johns’s appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The district court’s dismissal of the

complaint and the dismissal of this appeal as frivolous both

count as “strikes” under 28 U.S.C. § 1915(g).     See Adepegba v.
                          No. 04-50039
                               -3-

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Johns is

cautioned that if he accumulates three “strikes,” he will not be

able to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.      See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.